UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6235



VERNON S. BULLOCK,

                                              Plaintiff - Appellant,

          versus


COUNTY OF WAKE; DONNIE HARRISON; FRANK GUNTER;
WANDA STRICKLAND; JOHN A. MAXFIELD,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-03-830-5-FL)


Submitted: April 29, 2004                        Decided:   May 5, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon S. Bullock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vernon S. Bullock appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).    We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Bullock v. County of Wake, No. CA-03-

830-5-FL (E.D.N.C. Jan. 8, 2004).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -